NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WILLIAM JASON MEREDITH,            )
DOC #I14650,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )
                                   )               Case No. 2D18-2975
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Manatee
County; Brian A. Iten, Judge.

William Jason Meredith, pro se.




PER CURIAM.


             Affirmed.



SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.